UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-6118



KEVIN R. WILLIAMS,

                Plaintiff - Appellant,

          v.


MR. BAYS, Senior Psychologist; DAVID ROBINSON, Chief Warden; MR.
HARVEY, Assistant Warden; DR. ASHAN, Psychiatrist; K. DAVID
JONES, Psychologist,

                Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:07-cv-00019-sgw-mfu)


Submitted:   April 17, 2008                 Decided: April 24, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin R. Williams, Appellant Pro Se. Rosalie Pemberton Fessier,
TIMBERLAKE, SMITH, THOMAS & MOSES, PC, Staunton, Virginia; William
W. Muse, Assistant Attorney General, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kevin R. Williams appeals the district court’s orders

accepting the recommendations of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.          We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the district court.            Williams v. Bays,

No. 7:07-cv-00019-sgw-mfu (W.D. Va. May 23, 2007; Dec. 19, 2007).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -